DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response and terminal disclaimer filed on 6/15/2022.
Claims 1, 8, 15, and 17 have been amended.
Claims 3, 10, and 16 have been cancelled.
No new claims have been added.
Claims 1-2, 4-9, 11-15, and 17-20 remain pending in the application.
Response to Arguments
Applicant’s arguments, see pages 6-11, filed 6/15/2022, with respect to claims 1-2, 4-9, 11-15, and 17-20 have been fully considered and are persuasive.  The rejection of claims 1-2, 4-9, 11-15, and 17-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-9, 11-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claims 1, 8, and 15, the Examiner agrees with Applicant’s arguments that the terminal disclaimer filed in view of the parent U.S. Patent No. 10,849,187 overcomes the previous double patenting rejection. The Examiner also agrees with Applicant’s arguments regarding the teachings of the prior art on pages 10-11 filed 6/15/2022 that the prior art does not teach the claims as amended wherein the TCI state IDs are present in the first MAC-CE and used for the plurality of TCCI states scenario and the bitmap is included with the second MAC-CE to use for the specific TCI state activation/deactivation scenarios, and deactivation of the specific TCI state for receiving the PDSCH occurs if the bit is set to a second value different than the first value as Applicant argues is disclosed for example in paragraphs [0317]-[0318] of Applicant’s published application. These limitations in combination with the rest of the claimed limitations are not taught by the prior art.	Regarding claims 2, 4-7, 9, 11-14, and 17-20, the claims are allowable because they depend from allowable claims 1, 8, and 15 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474